[Cite as Columbus Bar Assn. v. Winkfield, ___ Ohio St.3d ___, 2014-Ohio-2490.]




                   COLUMBUS BAR ASSOCIATION v. WINKFIELD.
          [Cite as Columbus Bar Assn. v. Winkfield, ___ Ohio St.3d ___,
                                   2014-Ohio-2490.]
         (No. 2005-1115—Submitted May 28, 2014—Decided June 12, 2014.)
                          ON PETITION FOR REINSTATEMENT.
                               ____________________
         {¶ 1} This cause came on for further consideration upon the filing on
October 4, 2013, of a petition for reinstatement by respondent, Lawrence Edward
Winkfield, Attorney Registration No. 0034254. In accordance with Gov.Bar R.
V(10)(F), respondent’s petition for reinstatement was referred to the Board of
Commissioners on Grievances and Discipline. The board filed its final report in
this court on April 7, 2014, recommending that respondent be reinstated to the
practice of law in Ohio with conditions. No objections to the final report were
filed.
         {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition of respondent for reinstatement to the practice of law in Ohio is granted
and that respondent, Lawrence Edward Winkfield, last known address in
Westerville, Ohio, is reinstated upon the conditions that respondent (1) serve a
period of monitored probation for three years, with a monitor assigned by relator,
and that such monitor’s principal office be located within the Columbus, Ohio,
metropolitan area, (2) fulfill all recommendations of mental-health practitioners,
including ongoing and routine psychotherapy counsel and treatment as
recommended by Dr. Jerry M. Zober or another licensed psychiatrist, and (3)
refrain from any illegal conduct.
         {¶ 3} It is further ordered that on or before 30 days from the date of this
order, relator will file the name of an attorney who will monitor respondent during
                              SUPREME COURT OF OHIO




the probation. It is further ordered that at the end of the probationary period,
relator shall file a report with this court indicating whether respondent has
complied with the terms of probation, including monitoring.
        {¶ 4} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $2,826.25, less the deposit of $500, for a
total balance due of $2,326.25, payable by cashier’s check or money order by
respondent on or before 90 days from the date of this order. If costs are not paid
on or before 90 days from the date of this order, interest at the rate of 10 percent
per annum will accrue until costs are paid in full. It is further ordered that if costs
are not paid in full on or before 90 days from the date of this order, the matter
may be referred to the attorney general for collection. It is further ordered that
respondent is liable for all collection costs pursuant to R.C. 131.02 if the debt is
certified to the attorney general for collection. It is further ordered that if costs
are not paid in full on or before 90 days from the date of this order, respondent
may be found in contempt and suspended until all costs and accrued interest are
paid in full.
        {¶ 5} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Clients’ Security Fund awards any amount against respondent pursuant to
Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of that award.
        {¶ 6} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation. It is further ordered that
respondent’s probation will not be terminated until (1) respondent files an
application for termination of probation in accordance with Gov.Bar R. V(9)(D),
(2) relator files a report with the clerk of the Supreme Court indicating that



                                           2
                               January Term, 2014




respondent has complied with the terms and conditions of probation during the
probationary period, (3) respondent complies with this order and all other orders
issued by this court, (4) respondent complies with the Rules for the Government
of the Bar of Ohio, and (5) this court issues an order terminating respondent’s
probation.
       {¶ 7} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings. All case documents are subject to Sup.R. 44 through 47,
which govern access to court records.
       {¶ 8} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                          ________________________




                                          3